Action to foreclose a tax lien. The defense and counterclaim is that there was no notice given to redeem as required by the provisions of the Tax Law and the taxes were permitted to remain unpaid and the lien to accrue as a result of a conspiracy and fraudulent scheme between the plaintiff and other defendants. Although the action was commenced in the County Court in January, 1935, the plaintiff has made no effort to bring on the action for trial; but has resorted to making motions, apparently for the purpose of delay. The present motion, among other things, is made to strike out the names of fictitious parties which plaintiff had included in its complaint and the name of one of the alleged conspirators which it had joined in the action, to substitute the name of the present Superintendent of Insurance for that of his predecessor, named as defendant, and to bring in additional parties by service of a supplemental summons and an amended complaint. The motion in most respects was frivolous, for the results sought could have been obtained by formal application on the trial. Order of the County Court of Suffolk county, in so far as an appeal is taken therefrom, affirmed, with twenty-five dollars costs and disbursements. Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ., concur.